WOOLLEY, Circuit Judge.
The essential facts of this case are, with one exception, similar to the facts in The Lord Baltimore (C. C. A.) 273 Fed. 99Q. On these facts we found in both cases that the supplies furnished each vessel were “necessaries” in the maritime sense and would sustain a maritime lien, and that the Washington-Southern Navigation Company, Lnc., assignee of the charterer, was the “person to whom the management of the vessel at the port of supply (had been) intrusted.” Act of Congress of June 23, 1910, 36 Stat. c. 373 (Compiled Statutes. §§ 7783--77B7). ^ ^
^ ^ The difference between the cases in point of fact"is that in The Lord Baltimore the supplies were ordered at Norfolk, the port of supply, by the steward of the ship and were delivered upon the request of Charles H. St. Johns, Vice-President and General Manager of the Navigation Company, personally made to the libellant. In this case of The Penn the supplies were ordered by Roger A. Rhodes, agent for the Navigation Company at Norfolk. In each case there arose the question whether the supplies were ordered by a person in authority within the meaning of the Act. Having found in both cases that the Navigation Company, assignee of the charterer, was the corporate “person to whom the management of the vessel at the port of supply (had been) intrusted,” and that, in consequence, it was the person “pre - sumed (by the act) to have authority from the owner or owners to procure repairs, supplies, and other necessaries for the vessel,” it became necessary to determine whether St. Johns and Rhodes — one or both— were such “officers and agents” of the intrusted person as could speak for it within the meaning of the Act. We found in The Lord Baltimore that St. Johns was an “officer” with such authority, and in The Penn- — by what we regarded as a necessary exclusion- — -that Rhodes was not an “agent” with such authority. On rehearing we discover error in this finding. This error was based on the fallacy, in which we indulged, that if St. Johns had authority, Rhodes could not have authority. On careful reading, we find that the record discloses that St. Johns was not the representative of the Navigation Company resident at Norfolk but was the General Manager resident at Washington, whose orders for supplies bound his company without regard to the place in which they were given. It. also appears that Rhodes was the sole representative of the Navigation Company resident at Norfolk; that he had his office on the Company’s dock; that he ordered the sup - plies, checked their delivery and transmitted the bills to his principal at its home office in Washington. But for the previous transaction of St. Johns we would have had no doubt of Rhodes’, authority to act for the Company. That transaction by St. Johns, under his authority o." General Manager, we now find was not inconsistent with, but was independent of, the action of Rhodes under his authority as agent— each, in his respective position, having the requisite authority to speak *120for his corporate principal. We also find, as in The Lord Baltimore, that there was nothing disclosed by the evidence to put the libellant on. notice “that because of the terms of the charter party * * * the person ordering * * * supplies or other necessaries was without authority to bind the vessel/’ The Yankee, 233 Fed. 919, 147 C. C. A. 593; The Oceana, 244 Fed. 80, 156 C. C. A. 508.
It follows, therefore, that the decree below must be reversed.